Order affirmed, with ten dollars costs and disbursements. Memorandum. The facts appearing on this record are insufficient to justify the granting of a temporary injunction. Our determination on this motion, however, is without prejudice to the consideration of the whole matter as it may develop upon the trial. All concur. (The order denies a motion for temporary injunction in an action involving the right to use the name of plaintiff.) Present — Sears, P. J., Taylor, Edgcomb, Thompson and Crosby, JJ.